Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Applicant’s Arguments rendered 3/17/2021. Furthermore, the amendments on claim 1 include the claimed “the security requirement information is necessary to be displayed in order to continue an operation of the vehicle.” Claim 6 includes similar subject matter.
	In short, certain measured and observed parameters of an image display system, if not displayed, will disable the operability of the vehicle. In other words, the invention relies on the proper operation of the display to allow the vehicle continue operation. If the display doesn’t work displaying these “security requirement information,” the vehicle will not work. Examples of “security requirement information” includes “ a vehicle speed, an engine speed, a traveling distance, a coolant water temperature of an engine, an oil temperature of the engine, a shift range of an automatic transmission, a fuel level, and a battery level in a case of an electric vehicle.”
	An extensive search for the terms synonymous with the embodiment to include “(bad broken) ADJ display$4 SAME vehicle,” “vehicle SAME (disabled inoperable broken defective) ADJ (display$4 screen$1),” “vehicle NEAR disabl$4 SAME (display$4 screen$1)” and the like and searched within the classification of this invention did not disclose embodiments analogous to the claimed invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683